DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in claims 1, 17, 23. The closet prior art of record is US 2013/0072174 A1 by Enty et al. (hereafter referred to as Enty) which is directed towards controlling operation of a mobile device when a vehicle is in motion. Enty at least at Abstract, [0006], Enty teaches a system that disables functionality of a mobile device when the mobile device is 1) located within the vehicle and 2) the vehicle is in motion. Also, US 2013/0244684 A1 by Kadous et al. (hereafter referred to as Kadous) is directed towards using position information to grant access. More specifically, wireless network access point data may be used to identify the location of a mobile device in an indoor space. If the identified location is associated with permission information, this information may be used by a permission device to grant or deny the user of the client device some right. However, both Enty and Kadous fail to disclose a receiver for receiving a geolocation signal from at least one geolocation transmitter; a processor and non-transitory computer readable and executable instructions for determining the mobile device location by processing the geolocation signal from at least one geolocation signal transmitter; a transceiver for communicating with at least one system administrator computer; and a Device Owner Application, wherein said Device Owner Application is adapted to alter the mobile device’s system configuration in response to receiving system configuration instructions from said at least one system administrative computer; wherein said mobile device is adapted to receive said geolocation signal from at least one geolocation transmitter, determine the current geographic location of the mobile device, transmit the current geographic location of the mobile device to said at least one system administrator computer associated with said fixed geographic area, and receive system configuration instructions for altering the mobile device’s system configuration from said at least one system administrator computer when said current geographic location of the mobile  device is within said fixed geographic area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATASHA W COSME/Primary Examiner, Art Unit 2465